Lumpkin, J.
Even if the ground of the motion for a new trial as to newly discovered evidence was otherwise meritorious, it seems clear that this evidence might, by proper diligence, easily have been discovered before the trial; there was sufficient evidence to support the verdict; it was approved by the judge below; and there was no error at the trial. This court, therefore, cannot do otherwise than adhere to the long established rule that in such cases the judgment below must be affirmed. Judgment affirmed.